DETAILED ACTION
The Amendment to the Title filed 5/24/22 has been entered.

Allowable Subject Matter
Claims 26-45 are allowed; renumbered 1-20.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method, comprising: storing mapping information that maps a virtual network address of the computing node in the virtual computer network to a substrate network address in the substrate network; receiving a communication for the computing node on the substrate network; identifying substrate network addresses for a sending node and a destination node of the communication from a header of the communication; verifying that the substrate network address of the sending node identified from the header of the communication is mapped to a known virtual network address in the virtual computer network; retrieving, from the mapping information, the virtual network address of the computing node that is mapped to the substrate network address of the destination node of the communication; rewriting the header of the communication to indicate the virtual network address of the computing node; and providing the rewritten communication to the computing node” in light of other features as recited in independent claim 26 and similarly recited in independent claims 36 and 45. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Alkhatib et al.” (US PGPUB 2004/0249911) (Hereinafter Alkhatib) discloses a virtual community network for transmitting communications via at least one physical network, the virtual community network comprising a virtual address realm including a logical name assignment, a set of users capable of communicating in the virtual address realm, and a secure communication channel.
Alkhatib does not explicitly disclose a method, comprising: storing mapping information that maps a virtual network address of the computing node in the virtual computer network to a substrate network address in the substrate network; receiving a communication for the computing node on the substrate network; identifying substrate network addresses for a sending node and a destination node of the communication from a header of the communication; verifying that the substrate network address of the sending node identified from the header of the communication is mapped to a known virtual network address in the virtual computer network; retrieving, from the mapping information, the virtual network address of the computing node that is mapped to the substrate network address of the destination node of the communication; rewriting the header of the communication to indicate the virtual network address of the computing node; and providing the rewritten communication to the computing node.

“Lain et al.” (US PGPUB 2010/0115101) (Hereinafter Lain) discloses a connection policy for a communications network that has a local connection policy indicating which paths between a given one of the nodes and others of the nodes are allowable paths, by a symbolic expression of ranges endpoint addresses and other local connection policies in respect of other nodes.
Lain does not explicitly disclose a method, comprising: storing mapping information that maps a virtual network address of the computing node in the virtual computer network to a substrate network address in the substrate network; receiving a communication for the computing node on the substrate network; identifying substrate network addresses for a sending node and a destination node of the communication from a header of the communication; verifying that the substrate network address of the sending node identified from the header of the communication is mapped to a known virtual network address in the virtual computer network; retrieving, from the mapping information, the virtual network address of the computing node that is mapped to the substrate network address of the destination node of the communication; rewriting the header of the communication to indicate the virtual network address of the computing node; and providing the rewritten communication to the computing node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
May 27, 2022